COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00374-CV


BILL VACKAR AND KATY VACKAR                                          APPELLANTS

                                         V.

LADINA VACKAR                                                           APPELLEE


                                     ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      On December 16, 2013, this court received a letter from the appellants’

counsel, stating that the appellants no longer wished to pursue the appeal. We

responded by stating that if appellants failed to file a motion to dismiss complying

with rule 42.1(a)(1) on or before February 21, 2014, this court would dismiss the

appeal on its own motion. See Tex. R. App. P. 42.1(a)(1), 42.3(c), 43.2(f). We



      1
       See Tex. R. App. P. 47.4.
have received no response. Therefore, we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).



                                                 /s/ Bob McCoy

                                                 BOB MCCOY
                                                 JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: March 6, 2014




                                   2